--------------------------------------------------------------------------------

Exhibit 10.1
 
 


 
Agreement
 
This Agreement, dated as of September 20, 2010 (this “Agreement”), is by and
among Benihana of Tokyo, Inc., a New York corporation (“BOT”), the RHA
Testamentary Trust, a trust established under the laws of New York with Keiko
Ono Aoki as sole trustee (the “Trust”), Keiko Ono Aoki and Michael W. Kata
(collectively, the “BOT Group”, and each, individually, a “member” of the BOT
Group) and Benihana Inc., a Delaware corporation (the “Company”).
 
RECITALS
 
WHEREAS, the BOT Group beneficially owns (as defined below) shares of the
Company’s Common Stock, par value $0.10 per share (the “Common Stock”) as
specified in Amendment No. 7 to the Schedule 13D filed by the BOT Group with the
Securities and Exchange Commission (the “SEC”) on September 1, 2010;
 
 
WHEREAS, BOT delivered (i) a letter to the Company nominating Kenneth J. Podziba
and Michael W. Kata (the “Nomination Letter”) for election to the Company’s
Board of Directors (the “Board”) as Common Stock directors at the 2010 annual
meeting of stockholders of the Company (the “2010 Annual Meeting”) and (ii) a
demand, pursuant to Section 220 of the Delaware General Corporation Law, to
review certain of the Company’s books and records in connection with the 2010
Annual Meeting;
 
 
WHEREAS, on August 6, 2010, the BOT Group filed a preliminary proxy statement on
Schedule 14A with the SEC, as subsequently amended on August 18, 2010, related
to the matters set forth in the Nomination Letter;
 
 
WHEREAS, on September 10, 2010, the BOT Group filed a definitive proxy statement
on Schedule 14A with the SEC, nominating Michael W. Kata for election to the
Board as a Common Stock director at the 2010 Annual Meeting; and
 
 
WHEREAS, the Company and the members of the BOT Group have come to an agreement
with respect to certain matters related to the 2010 Annual Meeting and certain
other matters, as provided in this Agreement;
 
 
NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Party, intending to be
legally bound, hereby agrees as follows:
 
ARTICLE I
 
DEFINITIONS
 
 

Section 1.1                      Defined Terms.  For purposes of this Agreement:
 
(a)                    “Affiliate” has the meaning set forth in Rule 12b-2
promulgated by the SEC under the Exchange Act.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)                   The terms “beneficial owner” and “beneficially owns” have
the meanings set forth in Rule 13d-3 promulgated by the SEC under the Exchange
Act.
 
(c)                   “Exchange Act” means the Securities Exchange Act of 1934,
as amended from time to time.
 
(d)                   “Person” means any individual, partnership, corporation,
group, syndicate, trust, government or agency, or any other organization, entity
or enterprise.
 
Section 1.2                      Interpretation.  When reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement
unless otherwise indicated.  Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”  The words “hereof,” “herein,” “hereby” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting or
causing an instrument to be drafted.
 
ARTICLE II
 
BOARD NOMINATION
 
Section 2.1                       2010 Annual Meeting.  As promptly as
practicable after the date hereof, (a) the Company shall nominate Michael W.
Kata for election at the 2010 Annual Meeting as a Class III, Common Stock
director, (b) the Board shall recommend that the Company’s stockholders vote in
favor of the election at the 2010 Annual Meeting of Mr. Kata as a Class III,
Common Stock director, (c) the Company shall amend its preliminary proxy
statement or shall file a supplement to such proxy statement in connection with
the 2010 Annual Meeting to reflect such nomination and recommendation, as well
as the other matters set forth herein, and (d) the Company shall use its
reasonable best efforts to solicit proxies in favor of the election at the 2010
Annual Meeting of Mr. Kata as a Class III, Common Stock director.
 
Section 2.2                       Additional Company Obligation.  The Company
shall reimburse the BOT Group immediately following the 2010 Annual Meeting for
all of the BOT Group’s reasonable, documented, out-of-pocket expenses (including
legal fees and expenses) incurred in connection with its recent Section 13D
filings, the Nomination Letter, its solicitation, the Section 220 Demand and the
other matters governed by this Agreement (including the negotiation and
execution hereof) but in no event in excess of $100,000.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.3                      Death or Disability.  If Mr. Kata is elected as
a director and can no longer serve on the Board because of death or disability
before the expiration of his term, the BOT Group shall be entitled to recommend
to the Nominating and Corporate Governance Committee a replacement director who
will qualify as “independent” pursuant to Nasdaq listing standards.  The
Nominating and Corporate Governance Committee shall not unreasonably withhold
acceptance of any such replacement director.  If the Nominating and Corporate
Governance Committee does not accept a replacement director recommended by the
BOT Group, the BOT Group shall have the right to recommend one or more
additional replacement directors for consideration by the Nominating and
Corporate Governance Committee. Upon the acceptance of a replacement director
nominee by the Nominating and Corporate Governance Committee, the Board will
appoint such replacement director to the Board no later than five (5) business
days after the Nominating and Corporate Governance Committee’s recommendation of
such replacement director.
 
ARTICLE III
 
PROXY CONTEST AND OTHER MATTERS
 
Section 3.1                       Undertakings by the BOT Group.  The BOT Group
hereby (a) withdraws the Nomination Letter and any nominations made to the Board
prior to the date hereof, (b) irrevocably and immediately ceases its proxy
solicitation activities with respect to the Company in connection with the 2010
Annual Meeting and agrees to immediately make all required or appropriate
filings with the SEC with respect to such termination of its proxy solicitation,
(c) withdraws the Section 220 Demand, (d) agrees to vote all shares of Common
Stock beneficially owned by it (i) in favor of the Company’s nominees for
election as directors at the 2010 Annual Meeting and (ii) in accordance with
recommendations from the Board on all other matters presented to the Company’s
stockholders at the 2010 Annual Meeting and (e) agrees it will not make any
additional proposals for consideration by the Company’s stockholders at the 2010
Annual Meeting.  No later than the second business day after the date hereof,
the BOT Group shall file with the SEC an amendment to its Schedule 13D with
respect to the Company disclosing the material contents of this Agreement.
 
Section 3.2                       Consents.  Michael W. Kata hereby consents to
(a) being named as a nominee in any proxy statement filed by the Company in
connection with the solicitation of proxies or written consents for election as
a Class III, Common Stock director at the 2010 Annual Meeting and (b) serving as
a Class III, Common Stock director of the Company if elected at the 2010 Annual
Meeting.
 
 
Section 3.4                      Press Release.  In the event that the Company
elects to make a press release pertaining to this Agreement, such press release
will be mutually acceptable to both the BOT Group and the Company.
 
ARTICLE IV
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Section 4.1                       Representations and Warranties of Each
Party.  Each Party represents and warrants to the other Parties that:
 
(a)                   such Party, if not a natural Person, has all requisite
limited partnership, limited liability company or corporate authority and power
to execute and deliver this Agreement and to perform such Party’s obligations
hereunder;
 
(b)                   the execution and delivery of this Agreement by such Party
and the performance of such Party’s obligations hereunder have been duly and
validly authorized by all required limited partnership, limited liability
company, corporate or other action on the part of such Party and no other
proceedings on the part of such Party are necessary to authorize the execution
and delivery of this Agreement by such Party or the performance of such Party’s
obligations hereunder;
 
 
 

--------------------------------------------------------------------------------

 
 
(c)                   this Agreement has been duly and validly executed and
delivered by such Party and constitutes the valid and binding obligation of such
Party, enforceable against such Party in accordance with its terms; and
 
(d)                   this execution and delivery by such Party of Agreement and
the performance of such Party’s obligations hereunder will not result in a
violation of any terms or provisions of any (i) organizational document of such
Party, (ii) agreement to which such Party is a party or by which such Party may
otherwise be bound or (iii) law, rule, license, regulation, judgment, order or
decree governing or affecting such Party.
 
 
Section 4.2.                      Additional Representations, Warranties and
Covenants of the BOT Group.  Each member of the BOT Group represents, warrants
and covenants to the Company that each member of the BOT Group has received all
requisite consents and has all requisite authority and power to execute and
deliver this Agreement, to perform all of such party’s obligations hereunder,
including, but not limited to, voting of the BOT Group’s shares of Common Stock
as contemplated herein, and that this Agreement is enforceable in accordance
with its terms.
 
ARTICLE V
 
OTHER PROVISIONS
 
Section 5.1                       Remedies; Governing Law.
 
(a)                   In the event any member of the BOT Group is found to have
breached the representations, warranties and covenants of this Agreement,
Michael W. Kata shall, immediately upon receipt of the written request of the
Board, submit his resignation as a director of the Company effective as of the
date of the receipt of such request.
 
(b)                   The Parties further agree that any breach of this
Agreement would cause irreparable harm to the other Parties, that money damages
alone would not be a sufficient remedy and that the Parties shall be entitled to
equitable relief, including injunction and specific performance, in the event of
any breach or threatened breach of the provisions of this Agreement.  The
Parties shall not oppose the granting of such relief, and shall waive any
requirement for the securing or posting of any bond in connection with such
remedy.  Equitable relief shall not be deemed to be the exclusive remedy for
breach of this agreement, but shall be in addition to all other remedies
available at law or in equity.
 
(c)                   The Parties agree that the Court of Chancery or federal
court of the State of Delaware shall have exclusive jurisdiction with respect to
all actions and proceedings arising out of or relating to this Agreement.  Each
Party hereby (i) consents to submit itself to the personal jurisdiction of the
Court of Chancery or federal court of the State of Delaware in the event any
dispute between the Parties arises out or relates of this Agreement, (ii) agrees
that it shall not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court, (iii) agrees that it shall not
bring any action relating to this Agreement in any other court and irrevocably
waives the right to trial by jury in the event of any such dispute and (iv)
irrevocably consents to service of process by delivery of notice complying with
Section 5.3.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)                   THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS,
INCLUDING WITHOUT LIMITATION VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF
THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW RULES OR
PRINCIPLES OF SUCH STATE THAT WOULD PERMIT OR COMPEL THE APPLICATION OF THE LAW
OF ANOTHER JURISDICTION.
 
Section 5.2                       Entire Agreement.  This Agreement contains the
entire understanding of the Parties with respect to the subject matter hereof
and may be amended only by an agreement in writing executed by the Parties.
 
Section 5.3                       Notices.  All notices, consents, requests,
instructions, approvals and other communications provided for herein and all
legal process in regard hereto shall be in writing and shall be deemed validly
given, made or served, if when actually received during normal business hours at
the address specified in this subsection:
 
 
if to the Company, to:
 
 
Benihana Inc.
8685 Northwest 53rd Terrace
Miami, Florida  33166
Attention:   General Counsel
 
 
if to any member of the BOT Group, to:
 
Benihana of Tokyo, Inc.
232 East 63rd Street
New York, New York 10021
Attention:   Keiko Ono Aoki


with a copy to:


Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Attention:   Steve Wolosky, Esq.


or to such other address as any party hereto may, from time to time, designate
in writing delivered pursuant to the terms of this Section 5.3.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.4                       Severability.  If any provision of this
Agreement shall be held by any court of competent jurisdiction to be illegal,
void or unenforceable, such provision shall be of no force and effect, but the
illegality or unenforceability of such provision shall have no effect upon the
legality or enforceability of any other provision of this Agreement.
 
Section 5.5                       Counterparts.  This Agreement may be executed
in two or more counterparts (including by facsimile or PDF) which together shall
constitute a single agreement.
 
Section 5.6                       Successors and Assigns.  This Agreement shall
not be assignable by any Party but shall be binding on successors of the
Parties.
 
Section 5.7                       No Third Party Beneficiaries.  This Agreement
is solely for the benefit of the Parties hereto and is not enforceable by any
other Person.
 
 


 
 
Remainder of page intentionally blank
 
 
Signatures appear on next page
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
 

 
BENIHANA INC.
         
 
By:
/s/ Alan B. Levan       Name:  Alan B. Levan       Title:    Director          

 
 

 
BENIHANA OF TOKYO, INC.
         
 
By:
/s/ Keiko Ono Aoki       Name:  Keiko Ono Aoki       Title:    Trustee          

 
 

 
RHA TESTAMENTARY TRUST
         
 
By:
/s/ Keiko Ono Aoki       Name:  Keiko Ono Aoki       Title:    Trustee          

 
 

 
KEIKO ONO AOKI
         
 
By:
/s/ Keiko Ono Aoki       Keiko Ono Aoki          

 
 

 
MICHAEL W. KATA
         
 
By:
/s/ Michael W. Kata       Michael W. Kata          

 